IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ANTONIO J. NORWOOD,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5795

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 18, 2016.

An appeal from an order of the Circuit Court for Columbia County.
Leandra G. Johnson, Judge.

Antonio J. Norwood, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Dismissed without prejudice to the appellant filing a petition for belated

appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.